WHEELER, District Judge
(after stating the facts). A periodical is published in Germany. A paid of the Sunday editions is printed in German, with a heading for the place of publication of the New York Daily News in New York. This is imported by the New York Daily News in bulk, and issued as a supplement to the New York Daily News Sunday edition, without date. The hoard of general appraisers have classified this importation as periodical, free, and the collector has appealed. Periodicals are made free with a proviso, among other things, that they are to he issued regularly, at stated periods, as weekly, monthly’ or quarterly. Those imported are not issued at all as periodicals before importation. They are like pa tent insides or outsides of newspapers, sold partly printed, to he completed for publication. They appear to he, therefore, printed matter, dutiable at 25 per cent., under paragraph 423 of the act of 1890, rather than a periodical, under paragraph 657. The judgment of the hoard of appraisers is reversed.